        Case 1:96-cv-06161-GBD-JCF Document 289 Filed 11/28/18 Page 1 of 1




                                               THe CIIY oF NEWYonr
      ZACHARY W, CARTER                       L,q.w Dnp,q.RrMENT                           JANICE BIRNBAUM
      Corporalion Counsel                         IOOCHURCH STREET                         Phone: (212) 356-2085
                                                  NEW YORK, NY IOOOT                            Fax (212) 356-2439
                                                                                     E-mail jbirnbau@law.nyc. gov

                                             November 28,2018

By ECF
Hon. George B. Daniels, U.S.D.J
United States District Court
500 Pearl Street
New York, N.Y. 10007



                  Re:       Handberyy v. Thompson; 96 Civ.6l61 (GBD)
                            City Defendants' Request for a 2-week Extension
                            of Time to Respond to Plaintiffs' Objections
                            to the Second and Third Special Master Reports

Dear Judge Daniels:


        Iam an Assistant Corporation Counsel assigned to defend Handberry v. Thompson, the
above-referenced class action, originally filed in 1996, asserted against, inter alia, the New York
City Department of Education ("DOE") and the City of New York ("City") on behalf of its mayoral
agency, the New York City Department of Conection ("DOC"; collectively "City Defendants").

        I write to request a two-week extension of time to respond to plaintiffs'  objections to Dr.
Leone's Second and Third Reports       (Docket  No. 287). The requested extension would extend the
due date frorn November 30, 2018, to December 14,2018. The additional time is needed because it
is taking me longer than I anticipated to draft the City Defendants' papers. MoreoveL, the additional
time is needed so that my clients and I can complete our review of certain issues, including
verifying certain facts and reviewing certain documents. Plaintiffs do not object to tliis extension
request. This is the first extension request for the City Defendants' response. Granting this request
does not affect any currently scheduled dates.

                                                                  Respectfully,


                                                                 ///t*
                                                                /tuni* Birnbar.rrn
                                                            /     Seniot' Counsel
